ACCEPTED
                                                                                                                                 03-15-00113-CV
                                                                                                                                        6304828
                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                                 AUSTIN, TEXAS
                                                                                                                     DOUG7/31/2015
                                                                                                                             SIGEL 10:09:25 AM
                                                                                                                              JEFFREY D. KYLE
                                                                                                                             Partner
100 Congress Avenue, Suite 950 | Austin, Texas 78701 | 512.459.6600 Main | 512.459.6601 Fax                Direct Dial: 512.459.6611     CLERK
www.ryanlawllp.com                                                                                 E-Mail: Doug.Sigel@ryanlawllp.com




                                                                                                    RECEIVED IN
                                                                                              3rd COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                       July 31, 2015
                                                                                              7/31/2015 10:09:25 AM
Via Electronic Filing                                                                             JEFFREY D. KYLE
                                                                                                       Clerk
Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

RE:       03-15-00113-CV; EMC Corporation v. Glenn Hegar, Comptroller of Public
          Accounts of the State of Texas, and Ken Paxton, Attorney General of the State of
          Texas; in the Court of Appeals for the Third Judicial District, Austin, Texas

Dear Mr. Kyle:

       I’m writing to notify you that Appellant, EMC Corporation, who received an
extension of time until August 27, 2015, to file a Reply brief in the above-styled matter,
has elected not to file a Reply.

       I appreciate your attention to this matter. Please let me know if you have any
questions.

                                                                     Sincerely,



                                                                     Doug Sigel


cc:       Rance Craft, via email at Rance.Craft@texasattorneygeneral.gov
          Charles Eldred, via email at Charles.Eldred@texasattorneygeneral.gov